Citation Nr: 0708365	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-25 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for speech impairment claimed as due to excessive radiation 
therapy and/or negligence during surgical procedure(s) for 
laryngeal cancer at a VA facility in 1990. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for speech impairment (dysphonia) due to 
excessive radiation therapy or other negligence on the part 
of VA for the veteran's laryngeal cancer.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has consistently maintained that he developed a 
very weak and breathy voice, also described as a low volume, 
pressured whisper, as a result of a lack of proper care on 
the part of VA with regard to treatment and procedures 
performed in late 1990 as a result of his laryngeal cancer.  
Historically, the veteran underwent radiation therapy at the 
VA hospital in Houston, Texas, in the spring of 1990 for a 
laryngeal carcinoma.  In October 1990, the veteran underwent 
an emergency tracheotomy as a result of a significant amount 
of swelling in his throat that was obstructing his breathing.  
The veteran subsequently received six weeks of IV antibiotics 
for laryngeal chondritis.  A repeat laryngoscopy was 
performed in December 1990 and biopsies of the false vocal 
cords revealed no sign of recurrent cancer.  The tracheotomy 
tube was removed the next day, and since that time, the 
veteran has been treated for laryngitis, hoarseness, and weak 
voice, also referred to as dysphonia.  

The provisions 38 U.S.C.A. § 1151 state, where a veteran has 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.  For claims filed on or after October 1, 1997, a 
claimant must show fault or negligence in medical treatment.  
Specifically, the veteran must show that he suffered from an 
additional disability, which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
In the alternative, the veteran must show that he suffered 
from additional disability which was caused by VA hospital 
care, medical or surgical treatment or examination; and that 
the proximate cause of the additional disability was an event 
which was not reasonably foreseeable.

The RO denied the veteran's claim based on a finding that, 
although the veteran did in fact develop additional 
disability of dysphonia, as a result of the radiation, and/or 
the tracheotomy, biopsies, and or other procedures involving 
his vocal cords, esophagus, trachea and throat, there was no 
evidence to show fault or negligence or lack of proper skill 
on the part of any VA provider.  

In an October 2003 VA speech pathology note, the veteran's 
speech pathologist noted the veteran's assertions that he 
overheard one doctor arguing with another doctor over the 
excessive amount of "XRT."  The speech pathologist then 
noted that it would be doubtful that any such conversation 
would have been documented, but suggested that it would not 
be an unusual occurrence in laryngeal xrt.  It was suggested 
that the amount used be reviewed by a radiologist.  No such 
development was thereafter accomplished.  

The veteran has not been afforded a VA exam, there is no 
opinion of record as to the likely etiology of the veteran's 
voice disability, and the RO has evidently determined, 
without supporting competent medical evidence, that the 
veteran's voice disability was reasonably foreseeable, given 
the veteran's cancer and necessary post-radiation procedures.  
Although the RO's assumption may very well be true, it is 
well-established that neither the RO nor the Board, or other 
laypersons, can render opinions requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Like the Board, the 
RO must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision.  
Id.  The Board is currently unable to find competent medical 
authority in the claims file to render a final decision in 
this case.  

Because the Board is prohibited from making conclusions based 
on its own medical judgment, a remand is necessary in this 
case to afford the veteran a VA examination to determine the 
current state of his dysphonia, and obtain an opinion as to 
whether the veteran's current disability is a reasonably 
foreseeable residual, given the veteran's radiation and post-
operative carcinoma.  

Accordingly, the case is REMANDED for the following action:

1.  After appropriate authority from the 
veteran, obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
cervical and lumbar spine disabilities, 
if any, not already associated with the 
claims file.  

2.  Schedule the veteran for an 
examination by an appropriate specialist, 
who has not previously been involved in 
the veteran's care, for an opinion as to 
the nature and extent of any "additional 
disability" attributable to the 
radiation and surgical procedures 
performed in 1990.  The examination 
report should include a detailed account 
of all manifestations of relevant 
pathology found.  The claims file must be 
made available to the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.  
The specialist is requested to offer 
opinions as to the nature of any throat, 
larynx, trachea and/or esophageal 
disorders causing vocal inabilities, and 
whether it is at least as likely as not 
that the veteran suffered any additional 
disability as a result of VA medical 
treatment/surgery.  If the examiner 
determines that VA treatment/surgery 
caused an additional disability, then the 
examiner should offer opinions on whether 
the evidence shows an event not 
reasonably foreseeable possibly caused 
the additional disability and whether 
there was fault on VA's part, including 
whether the radiation dose was 
appropriate.  

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, then the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



